                                                   HONORABLE JOHN W. SEDWICK
1

2

3                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
4

5     EQUAL EMPLOYMENT OPPORTUNITY                     Case No. 4:18-cv-00034-JWS
      COMMISSION,
6
                        Plaintiff, and                 [PROPOSED] ORDER
7

8     HANNA HURST,                                     APPROVING CONSENT DECREE

9                       Plaintiff-Intervenor,
10    v.
11
      SUMITOMO METAL MINING POGO,
12    LLC.,

13
                                    Defendant.
14

15

16   The Court, having considered the foregoing stipulated agreement of the parties, HEREBY

17   ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final decree of

18   this Court in full settlement of this action. This lawsuit is hereby dismissed with prejudice and

19
     without costs or attorneys’ fees. The Court retains jurisdiction of this matter for purposes of
     enforcing the Consent Decree approved herein.
20

21          DATED this ___ day of ______________, 2019.

22

23
                                                   _________________________________________
24                                                 THE HONORABLE JOHN W. SEDWICK
                                                   UNITED STATES DISTRICT JUDGE
25




      [PROPOSED] ORDER APPROVING CONSENT DECREE                                               EQUAL EMPLOYMENT

      4:18-cv-00034-JWS                                                                  OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
             Case 4:18-cv-00034-JWS Document 34-2 Filed 05/28/19 Page 1 of  2 (206) 220-6883
                                                                        Telephone:
     PRESENTED this 28th day of MAY 2019 by:
1

2    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

3    ROBERTA STEELE                                 JAMES L. LEE
     Regional Attorney                              Deputy General Counsel
4
     JOHN F. STANLEY                                GWENDOLYN Y. REAMS
5
     Supervisory Trial Attorney                     Associate General Counsel
6
     MAY CHE
7
     Senior Trial Attorney

8
     BY: s/ May R. Che
9    909 First Avenue, Suite 400                    Office of the General Counsel
     Seattle, WA 98104-1061                         131 M Street, N.E.
10   Telephone (206) 220-6853                       Washington, D.C. 20507
     Facsimile (206) 220-6911
11

12                                 Attorneys for Plaintiff EEOC

13

14

15

16

17

18

19

20

21

22

23

24

25




      [PROPOSED] ORDER APPROVING CONSENT DECREE                                      EQUAL EMPLOYMENT

      4:18-cv-00034-JWS                                                         OPPORTUNITYCOMMISSION
                                                                                    909 First Avenue, Suite 400
                                                                                Seattle, Washington 98104-1061
             Case 4:18-cv-00034-JWS Document 34-2 Filed 05/28/19 Page 2 of  2 (206) 220-6883
                                                                        Telephone:
